DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of the species as recited in claim 9 in the reply filed on 10/28/2020 is acknowledged.
3.	Claims 1-20 are pending in the application. Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (i.e., non-elected species), there being no allowable generic or linking claim. Claims 1-9 and 11-20 are currently under examination.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-9 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,640,763 in view of Sun et al. (EMBO J. 2013, 32:2029-2038).
Regarding claim 1
Claims 1, 6, 8 and 14 of U.S. Patent No. 10,640,763 disclose all the steps and elements of the instantly claimed method, except the feature that the sequencing reads comprise at most about 200 nucleotides.
However, Sun et al. teach a substantively similar method (see the whole document, particularly Figure 1) and further teach that, for such method, the sequencing reads comprise at most about 200 nucleotides (e.g., “up to 150 nt”. See page 2030, column 2, paragraph 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to obtain sequencing reads comprising at most about 200 nucleotides (e.g., “up to 150 nt”), as taught by Sun et al., in the claimed method of U.S. Patent No. 10,640,763 thus arriving at the instantly claimed invention, because it was known in the art that the widely-used Illumina paired-end sequencing “could only yield up to 150 nt sequences” (see Sun et al., page 2030, column 2, paragraph 2).  Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Regarding claims 2-9 and 11-20
All the additional features recited in dependent claims 2-9 and 11-20 are taught or rendered obvious by claims 2-21 of U.S. Patent No. 10,640,763.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “about” in claims 1 (see line 17) and 11 (see line 2) is a relative term which renders the claims indefinite.  The term “about” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 2-9 and 12-20, each of which depends from claim 1, are also rejected for the same reason.
Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
s 1-9 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (EMBO J. 2013, 32:2029-2038).
Regarding claims 1 and 15
Sun et al. teach, throughout the whole document and particularly in Figure 1, a method of labeling a target nucleic acid sequence in a sample with a molecular barcode, comprising: hybridizing an oligonucleotide (e.g., the barcode-indexed primer binding to exon 3) comprising a molecular barcode with a first nucleic acid molecule comprising the target nucleic acid sequence (e.g., exon 9 or 10), wherein the oligonucleotide specifically binds to a binding site (e.g., exon 3) on the first nucleic acid molecule, wherein the binding site (i.e., exon 3) is at least 200 or 500 nt (e.g., at least 1 kb or 1000 nt. See Figure 1 caption (“After circularization of the ~2 kb RT-PCR product and another round of PCR with the primers targeting constitutive exon 7 and exon 8, the amplification product of ~1 kb in length was then sequenced.”) suggesting the combined length of exon 7 and exon 8 that are between the binding site (exon 3) and the target nucleic acid sequence (exon 9 or 10) is about 1 kb or more.) away from the target nucleic acid sequence (i.e., exon 9 or 10) on the first nucleic acid molecule (Figure 1B); extending the oligonucleotide to generate a second nucleic acid molecule comprising the molecular barcode and the target nucleic acid sequence (Figure 1B); circularizing the second nucleic acid molecule or complement thereof to generate a circularized nucleic acid molecule (e.g., circularized PCR product) comprising the molecular barcode in close proximity to the target nucleic acid (Figure 1B); amplifying the circularized nucleic acid molecule to generate a plurality of amplicons comprising the molecular barcode in close proximity to the target nucleic acid sequence (Figure 1B, 
Regarding claims 2-3
The method according to Sun et al., further comprising synthesizing a complementary strand of the second nucleic acid molecule to generate a double-stranded nucleic acid molecule, wherein the circularizing comprises circularizing the double-stranded nucleic acid molecule (Figure 1B).
Regarding claims 4-5
The method according to Sun et al., further comprising amplifying the second nucleic acid molecule or complement thereof to generate a copy of the second nucleic acid molecule or complement thereof, wherein the circularizing comprises circularizing a copy of the second nucleic acid molecule or complement thereof (Figure 1B).
Regarding claim 6
The method according to Sun et al., wherein the target nucleic acid sequence comprises an unknown sequence (Figure 1B; page 2030, column 2, paragraph 2).
Regarding claim 7
The method according to Sun et al., wherein the first nucleic acid is an mRNA (Figure 1B).
Regarding claim 8

Regarding claim 9
The method according to Sun et al., wherein the binding site (i.e., exon 3) is a gene-specific sequence (Figure 1B).
Regarding claim 11
The method according to Sun et al., wherein the target nucleic acid sequence (i.e., exon 9 or 10) comprises about 20 nt to about 500 nt in length (Figure 1).
Regarding claims 12-13
The method according to Sun et al., wherein the first nucleic acid molecule comprises an immunoglobulin gene (Figure 1 caption; page 2029, column 2, paragraph 1).
Regarding claim 14
The method according to Sun et al., wherein the target nucleic acid sequence comprises a splicing junction, a coding region, or any combination thereof (Figure 1; page 2029, column 2, paragraph 1; page 2030, column 2, paragraph 2).
Regarding claims 16-17
The method according to Sun et al., wherein the sample comprises a single cell, wherein the single cell is an immune cell (page 2030, column 1, last paragraph; page 2032, column 1, last paragraph – column 2, paragraph 2; Figure 1 caption).
Regarding claim 18

Regarding claims 19-20
The method according to Sun et al., wherein the molecular barcode comprises a binding site (e.g., barcode sequence. See Figure 1B) for a universal primer (see page 2030, column 2, paragraph 2: “PCR products derived from different samples and labelled with different barcodes were pooled together”; page 2032, column 1, paragraph 3: “For each sample, we obtained between 5.71 and 15.22 million quadruple-reads that could be used to unambiguously identify the usage of exons 4, 6, and 9 as well as the barcode representing a specific sample”. Since the barcode sequence used for a specific sample is unique, it can be used as a binding site for a universal primer for said specific sample.).
Conclusion
11.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639